                              UNITED STATES DISTRICT COURT                                         JS-6
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 19-2404-JFW(PLAx)                                           Date: March 31, 2020

Title:        X17 Inc., et al. -v- Hiscox Insurance Company, Inc.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER DISMISSING ACTION WITHOUT PREJUDICE
                                         FOR FAILURE TO COMPLY WITH COURT ORDER

       Pursuant to the Court’s Scheduling and Case Management Order filed on May 21, 2019, the
parties were ordered to file a Pre-Trial Conference Order; Motions in Limine; Memorandum of
Contentions of Fact and Law; Pre-Trial Exhibit Stipulation; Summary of Witness Testimony and
Time Estimates; Status Report re: Settlement; Agreed Upon Set of Jury Instructions and Verdict
Forms; and Joint Statement re: Disputed Instructions, Verdicts, etc. (“Pre-Trial Documents”) by
March 26, 2020. Plaintiffs X17, Inc. and Fracois Navarre (“Plaintiffs”) have violated the Court’s
Order by failing to file any of the required Pre-Trial Documents.

       As a result of Plaintiffs' violation of the Court’s Order, this action is DISMISSED without
prejudice. See Federal Rule of Civil Procedure 41(b); see also Yourish v. California Amplifier, 191
F.3d 983, 986-988 (9th Cir. 1999); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). The
Pretrial Conference scheduled for April 10, 2020, the hearing on motions in limine scheduled for
April 17, 2020, and the trial scheduled for April 28, 2020 are hereby VACATED.

         IT IS SO ORDERED.




                                           Page 1 of 1                        Initials of Deputy Clerk sr
